 

ChSSd LPESE00844GBBD Ddcemeshi61 FikdIQ7Gv20 mRagedatd

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America

   

om [Proposed] Protective Order

. JBI shoo 20 cr 342 (GBD)
tae re DR a r. ‘
Calvin Blair, and BDOCEN r
John Blair, pEEPO cep,

  

Dal say 09,

Defendants.

 

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16, the Court
hereby finds and orders as follows:

1. Disclosure Material. The Government has made and will make disclosure to the
defendants of documents. objects and information, including electronically stored information
(“ESI”), pursuant to Federal Rule of Criminal Procedure 16. 18 U.S.C. § 3500, and the
Government's general obligation to produce exculpatory and impeachment material in criminal!
cases, all of which will be referred to herein as “disclosure material.” The Government's
disclosure material may include material that (i) affects the privacy and confidentiality of
individuals; (ii) would impede, if prematurely disclosed, the Government’s ongoing investigation
of uncharged individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated;
and (iv) that is not authorized to be disclosed to the public or disclosed beyond that which is
necessary for the defense of this criminal case.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:
3. Disclosure material shall not be disclosed by the defendants or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used

 

 
Odaedl 20ccr006422GBED Doounmeahi67l AildenoS/7d31220 Aaage22o@44

by the defense solely for purposes of defending this action. The defense shall not post any
disclosure material on any Internet site or network site to which persons other than the parties
hereto have access, and shall not disclose any disclosure material to the media or any third party
except as set forth below.

4, Disclosure material may be disclosed by counsel to:

(a) Personnel for whose conduct counscl is responsible, #.¢., personnel employed by or
retained by counsel, as needed for purposes of defending this action: and
(b) Prospective witnesses for purposes of defending this action.

6. The Government may authorize, in writing, disclosure of disclosure material beyond that
otherwise permitted by this Order without further Order of this Court.

7. This Order does not prevent the disclosure of any disclosure material in any hearing or
trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings
should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

8. Except for disclosure material that has been made part of the record of this case, the
defense shall return to the Government or securely destroy or delete all disclosure material,
including the scized ES! disclosure material, within 30 days of the expiration of the period for
direct appeal from any verdict in the above-captioned case; the period of direct appeal from any
order dismissing any of the charges in the above-captioned case: or the granting of any motion
made on behalf of the Government dismissing any charges in the above-captioned case, whichever
date is later. If disclosure material is provided to any prospective witnesses. counsel shall make

reasonable efforts to seek the return or destruction of such materials.

No

 

 
CASOSE: 2026 OOM SRBODadmtnemtieLT Filed 03/82/20 Page 3 of 4

9. The defense shall provide a copy of this Order to prospective witnesses and persons
retained by counsel to whom the defense has disclosed disclosure material or the Government's
ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall
maintain a record of what information has been disclosed to which such persons.

10. This Order places no restriction on a defendants’ use or disclosure of ES| that originally

belonged to the defendants.

 

 

 
CE8S4: POCCOOMAGEBED DBCaMAEL Fite C7020 Pagetats

Retention of Jurisdiction

11. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of
the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney

by: Ve Ntcen. KLE Date: 7/22/20

Rebecca T, Dell
Wu, United States Attorney

 

Date: ay [og 20
bee lin J 7s
ne ga alvin Blair

Amy Gallego
Counsel! for Jo lair

SO ORDERED:

Aavrh oh tftueles Date: 7/31 )20

 

 

Dated: New York, New York

July 2060 Ton 6. Donuk

C 9
3 2020 T ONOHABLE GEORGE B. DANIELS
UNITED SPATES DISTRICT JUDGE

 

 
